MEMORANDUM**
Ravinder Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeal’s decision, on the basis of an adverse credibility finding, that he was not eligible for asylum. Singh also claims that he is entitled to withholding of removal. The petition must be denied because substantial evidence supports the Immigration Judge’s (“IJ”) determination that Singh’s testimony lacked credibility and that he failed to establish eligibility for asylum based on past persecution or a well-founded fear of future persecution on any protected ground.
There were serious inconsistencies between Singh’s testimony and supporting documentation that were noted by the IJ. To overturn the decision, we would have to conclude that the evidence presented compelled a contrary result. INS v. Elias-Zacarias, 502 U.S. 478, 481, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). Given the serious inconsistencies in this record, that standard has not been met. Because Singh did not meet the eligibility requirements for asylum, he is not entitled to withholding of removal either.
THE PETITION FOR REVIEW IS DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.